Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10, 11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470) and Ishii (US 2013/0320577).  Note the basis for the rejections set forth in the office actions filed January 15, 2021, March 7, 2018 and September 7, 2018.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470) and Ishii (US 2013/0320577) and Sullivan (US 2015/0196809).  Regarding the amendments to claim 6, the combination of Ou in view of Lin and Ishii teaches the use of an expanded thermoplastic polyurethane for the ball.  However, this combination lacks the teaching for the intermediate layer to comprise randomly arranged particles of the material of the first material class as recited.  Sullivan reveals that it is known in the art of game balls formed from an expanded thermoplastic polyurethane to form the layer comprising the expanded thermoplastic polyurethane by particles molded to form the layer.  Note paragraph [0035] of Sullivan stating the particles are placed in a mold cavity and fused together to form the structure.  Sullivan does not teach any particular arrangement for locating the particles within the mold and thus, the particles are obviously randomly placed within the mold.  Given this teaching, it would have been obvious to one of ordinary skill in the art to form the expanded thermoplastic polyurethane layers as taught by the combination from randomly located .  
Regarding claims 7 and 8, the randomly arranged particles of the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii as modified by Sullivan teaches the use of expanded thermoplastic polyurethane particles.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Taniguchi (US 2006/0084536).  Note the basis for the rejections set forth in the office actions filed January 15, 2021, March 7, 2018 and September 7, 2018.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Swiszcz (US 2014/0100067).  Note the basis for the rejections set forth in the office actions filed January 15, 2021, March 7, 2018 and September 7, 2018.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Lo (8,622,857).  Note the basis for the rejections set forth in the office actions filed January 15, 2021, March 7, 2018 and September 7, 2018.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (6,206,795) in view of Ou (6,348,018), Lin (US 2010/0144470), Ishii (US 2013/0320577) and Dobrounig (6,306,054).  Note the basis for the rejections set forth in the office actions filed January 15, 2021, March 7, 2018 and September 7, 2018.  
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that there is no teaching to use a combination of used and new material for forming the material of the first material.  The applicant states that Ishii mentions the use of recycled material to make the new golf ball but does not teach the use of new material.  The applicant also argues that none of the cited prior art teaches the use of a newly manufactured material.  However, this argument is not persuasive as the combination of Ou ‘795 in view of Ou ‘018, Lin and Ishii renders obvious the limitation for using a mixture of reused material and newly manufactured material as recited.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion to combine comes from the teachings of Ou ‘795, Ou ‘018, Lin and Ishii.  The references to Ou ‘795, Ou ‘018 and Lin all teach the manufacture of their game ball using new material.  The references do not emphasize the use of a recycled material for the game ball’s manufacture and thus, one of ordinary skill in the art would know that a new material is intended for the ball’s manufacture.  The reference to Ishii particularly specifies that sports balls formed from thermoplastic material may use recycled material formed by pulverizing the thermoplastic material.  Further, it is noted that Lin particularly states that the thermoplastic polyurethane used in his ball construction is known to be easy to recycle and that the ball is environmentally .  
Regarding claims 6-8, the applicant’s arguments stating that the combination lacks the teaching for the randomly arranged particles to be of the first material class is not persuasive as the rejection of claims 6-8 now includes the reference to Sullivan.  Sullivan teaches that it is known in the art of game balls formed from expanded thermoplastic polyurethane to form the layer from particles of the polyurethane.  Sullivan does not teach any particular arrangement for the particles within the layer and also states that the particles may be in the form of cut, torn or shredded pieces, rods, flakes and the like (paragraph [0044]).  Thus, Sullivan is seen as teaching the random arrangement of particles within the layer of the expanded thermoplastic polyurethane.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711